TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00488-CV



                                     In re Jaime Luevano



                   ORIGINAL PROCEEDING FROM EL PASO COUNTY



                           MEMORANDUM OPINION


       Relator has filed a petition for writ of mandamus. See Tex. R. App. P. 52.8. Based on the

record and petition provided, we deny the petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice



Before Justices Puryear, Rose and Goodwin

Filed: August 31, 2011